Prospectus February 29, 2016 Stone Ridge Asset Management LLC Stone Ridge Trust III Stone Ridge All Asset Variance Risk Premium Fund Common Shares The Fund. Stone Ridge All Asset Variance Risk Premium Fund (the “Fund”) is a non-diversified, closed-end management investment company that continuously offers its shares (“Shares”). Investment Objective. The Fund’s investment objective is to achieve capital appreciation. There can be no assurance that the Fund will achieve its investment objective. Investment Strategy. The Fund will pursue its investment objective primarily by receiving premiums in connection withits derivative contracts (including put and call options, futures contracts, options on futures contracts, and swaps) related to a variety of asset classes that the Adviser (as defined herein) believes offer variance risk premiums. Investment Adviser. The Fund’s investment adviser is Stone Ridge Asset Management LLC (“Stone Ridge” or the “Adviser”). As of December 31, 2015, Stone Ridge managed approximately $5.86 billion of assets. · We do not intend to list our Shares on any securities exchange and we do not expect a secondary market in our Shares to develop. · An investment in the Fund is not suitable for investors who need certainty about their ability to access all of the money they invest in the short term. · Even though the Fund will make quarterly repurchase offers for a minimum of 5%, and currently expects to offer to repurchase 10%, of its outstanding shares, investors should consider shares of the Fund to be an illiquid investment. · There is no assurance that the Fund will be able to maintain a certain level of distributions. · Distributions may be funded from offering proceeds, which may constitute a return of capital and reduce the amount of capital available for investment. · Distributions may also be funded in significant part from voluntary expense reimbursements and waivers by the Fund’s affiliates that are subject to repayment to them. The repayment of any amounts owed to affiliates will reduce the distributions to which future Shareholders would otherwise be entitled. Some of the securities in which the Fund will have investment exposure will be rated below investment grade or will be unrated but judged by the Adviser to be of comparable quality. Below-investment grade securities, which are often referred to as “junk,” have predominantly speculative characteristics with respect to the issuer’s capacity to pay interest and repay principal. They may also be difficult to value and illiquid. An investment in the Fund’s Shares should be considered speculative and involving a high degree of risk, including the risk of a substantial loss of investment. See “Risk Considerations,” beginning on page 26 , to read about the risks you should consider before buying Fund Shares, including the risk of leverage. Neither the Securities and Exchange Commission (the “SEC”), the Commodity Futures Trading Commission (“CFTC”) nor any state securities commission has approved or disapproved of these securities or determined this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Fund’s common Shares are sold at a public offering price equal to their net asset value per share and are not subject to any charge as of the date of this Registration Statement. See “Summary of Fund Expenses” and “Shareholder Guide—How to Buy Shares.” The date of this Prospectus is February 29, 2016 Interval Fund. The Fund has an interval fund structure pursuant to which the Fund, subject to applicable law, conducts quarterly repurchase offers of the Fund’s outstanding Shares at net asset value (“NAV”), subject to approval of the Board of Trustees (the “Board,” and each of the trustees on the Board, a “Trustee”). In all cases, such repurchases will be for at least 5% and not more than 25%, andare currentlyexpected to be for 10%, of the Fund’s outstanding Shares. In connection with any given repurchase offer, it is possible that the Fund may offer to repurchase only the minimum amount of 5% of its outstanding Shares. It is possible that a repurchase offer may be oversubscribed, with the result that shareholders may only be able to have a portion of their Shares repurchased. There is no assurance that you will be able to tender your Shares when or in the amount that you desire. The Fund’s Shares are not listed and the Fund does not currently intend to list its Shares for trading on any national securities exchange. There is not expected to be any secondary trading market in the Shares. The Shares are, therefore, not marketable. Even though the Fund will make quarterly repurchase offers to repurchase a portion of the Shares to try to provide liquidity to shareholders, you should consider the Shares to be illiquid. Investment in the Fund involves substantial risks. The Fund is generally sold to (i) institutional investors, including registered investment advisers (RIAs), that meet certain qualifications and have completed a training program provided by the Adviser; (ii) clients of such institutional investors; and (iii) certain other eligible investors. The minimum initial account size is $15 million, subject to certain exceptions. See “Investment Minimums.” Investors should carefully consider the Fund’s risks and investment objectives, as an investment in the Fund may not be appropriate for all investors and is not designed to be a complete investment program. An investment in the Fund involves a high degree of risk. It is possible that investing in the Fund may result in a loss of some or all of the amount invested. Before making an investment/allocation decision, investors should (i) consider the suitability of this investment with respect to an investor’s or a client’s investment objectives and individual situation and (ii) consider factors such as an investor’s or a client’s net worth, income, age, and risk tolerance. Investment should be avoided where an investor/client has a short-term investing horizon and/or cannot bear the loss of some or all of the investment. Before investing in the Fund, an investor should read the discussion of the risks of investing in the Fund in the “Investment objective, policies and risks” section beginning on page 22 of this Prospectus. This Prospectus sets forth concisely information you should know before investing in the common Shares. You should read this Prospectus carefully before deciding to invest in the Fund and you should retain it for future reference. A Statement of Additional Information dated February 29, 2016, as it may be amended, containing additional information about the Fund, has been filed with the SEC. The Statement of Additional Information, annual and semi-annual reports to shareholders when available and other information about the Fund can be obtained without charge by calling (855) 609-3680 or by visiting www.stoneridgefunds.com. A table of contents to the Statement of Additional Information is located at page 55 of this Prospectus. This Prospectus incorporates by reference the entire Statement of Additional Information. The Statement of Additional Information, as well as material incorporated by reference into the Fund’s Registration Statement and other information regarding the Fund, are available: at the SEC’s public reference room in Washington, DC (call (202) 942-8090 for information on the operation of the reference room); from the EDGAR database on the SEC’s internet site (www.sec.gov); upon payment of copying fees by writing to the SEC’s public reference section, Washington, DC 20549-0102; or by electronic mail at publicinfo@sec.gov. The Fund’s address is 510 Madison Ave., 21st Floor, New York City, NY 10022. Shares of the Fund do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. An investor should not construe the contents of this Prospectus as legal, tax or financial advice. You should consult your own professional advisors as to legal, tax, financial or other matters relevant to the suitability of an investment in the Fund. TABLE OF CONTENTS PROSPECTUS SUMMARY 4 FUND EXPENSES 20 FINANCIAL HIGHLIGHTS 21 THE FUND 21 USE OF PROCEEDS 22 INVESTMENT OBJECTIVE, POLICIES AND RISKS 22 MANAGEMENT OF THE FUND 42 SHAREHOLDER GUIDE 44 PLAN OF DISTRIBUTION 44 HOW TO BUY SHARES 45 PERIODIC REPURCHASE OFFERS 47 SERVICES AGREEMENT 49 PAYMENTS TO FINANCIAL FIRMS 50 DETERMINATION OF NET ASSET VALUE 50 DISTRIBUTIONS AND FEDERAL INCOME TAX MATTERS 51 DIVIDEND REINVESTMENT PLAN 53 DESCRIPTION OF THE FUND 54 REPORTS TO SHAREHOLDERS 55 ADDITIONAL INFORMATION 55 TABLE OF CONTENTS FOR THE STATEMENT OF ADDITIONAL INFORMATION 55 STONE RIDGE’S PRIVACY NOTICE 56 Table of Contents - Prospectus PROSPECTUS SUMMARY This is only a summary. This summary may not contain all of the information that you should consider before investing in the Fund’s common Shares. You should review the more detailed information contained in this Prospectus and in the Statement of Additional Information. In particular, you should carefully read the risks of investing in the Fund’s common Shares, as discussed under “Investment objective, policies and risks—Risk Considerations.” The Fund Stone Ridge All Asset Variance Risk Premium Fund (the “Fund”) is a non-diversified, closed-end management investment company that continuously offers its shares (the “Shares”). The Fund is operated as an “interval fund” (as defined below). An investment in the Fund may not be appropriate for all investors. Stone Ridge Asset Management LLC (“Stone Ridge” or the “Adviser”) is the Fund’s investment adviser. The Offering The Fund’s Shares are offered on a continuous basis at net asset value (“NAV”) per Share. The Fund may close at any time to new investments and, during such closings, only the reinvestment of dividends by existing shareholders will be permitted. The Fund may re-open to new investment and subsequently close again to new investment at any time at the discretion of the Adviser. Any such opening and closing of the Fund will be disclosed to investors via a supplement to this Prospectus. The Fund is made available for investment on a priority basis to a group of investors (the “Consortium”) who have participated in educational sessions regarding the Fund and its investment strategy. If capacity allows, once orders are fulfilled for the Consortium, the Fund is then made available for investment by other investors. The Fund may also prioritize and allocate capacity to the Consortium upon any subsequent re-opening of the Fund. The Consortium members do not have any special rights to offering price, dividends or liquidation. The Consortium consists of a selected group of registered investment advisers who have discretionary authority to invest on their clients’ behalf and a fiduciary duty to their clients, and with whom the Adviser has a long-standing relationship. Members of the Consortium and their clients are not obligated to invest in the Fund. The Fund’s Shares are offered through Quasar Distributors, LLC(the “Distributor”), as the exclusive distributoron a best efforts basis. The minimum initial investment is $15 million, subject to certain exceptions. The Fund reserves the right to reject a purchase order for any reason. See “Shareholder Guide—How to Buy Shares.” Shareholders will not have the right to redeem their Shares. However, as described below, in order to provide liquidity to shareholders, the Fund conducts periodic repurchase offers for a portion of its outstanding Shares. Periodic Repurchase Offers The Fund is an “interval fund,” a type of fund which, in order to provide liquidity to shareholders, has adopted a fundamental investment policy to make quarterly offers to repurchase between 5% and 25% of its outstanding Shares at NAV. Subject to applicable law and approval of the Board, for each quarterly repurchase offer, the Fund currently expects to offer to repurchase 10% of the Fund’s outstanding Shares at NAV. In connection with any given repurchase offer, it is possible that the Fund may offer to repurchase only the minimum amount of 5% of its outstanding Shares. The Fund makes quarterly repurchase offers in the months of March, June, September and December. Written notification of each quarterly repurchase offer (the “Repurchase Offer Notice”) is sent to shareholders at least 21 calendar days before the repurchase request deadline (i.e., the date by which shareholders can tender their Shares in response to a repurchase offer) (the “Repurchase Request Deadline”). The Fund’s Shares are not listed on any securities exchange, and the Fund anticipates that no secondary market will develop for its Shares. Accordingly, you may not be able to sell Shares when and/or in the amount that you desire. Thus, Table of Contents - Prospectus 4 the Shares are appropriate only as a long-term investment. In addition, the Fund’s repurchase offers may subject the Fund and shareholders to special risks. See “Principal Risks of the Fund—Repurchase Offers Risk.” Investment Objectives and Policies The Fund’s investment objective is to achieve capital appreciation. There can be no assurance that the Fund will achieve its investment objective. Stone Ridge Asset Management LLC (“Stone Ridge” or the “Adviser”) believes that investing should involve a long-term view and a systematic focus on sources of expected return, not on security selection or market timing. In managing the Fund, the Adviser focuses primarily on one source of expected returns – the “variance risk premium” in certain derivative instruments and other investments (collectively, “investments”). “Variance risk premium” is defined as the tendency for “implied volatility” – the expected level of volatility priced into different types of investments – to be higher, on average, than the volatility actually experienced on the asset underlying the investment. For example, an option buyer typically pays a premium to an option seller, such as the Fund, that is priced based on the expected amount by which the value of the instrument underlying the option will move up or down. On average, this expected amount of value movement (or implied volatility) is generally greater than the amount by which the value of the underlying instrument actually moves (realized volatility). By entering into derivatives contracts and making these types of investments, the Fund is, in essence, accepting a risk that its counterparty seeks to transfer in exchange for the premium or other payment/return received by the Fund under the derivatives contract or in connection with the investment. By providing this risk transfer service, the Fund seeks to benefit over the long-term from the difference between the level of volatility priced into its obligations under these investments and the level of volatility realized on the assets underlying these investments. The Adviser does not intend to purchase or sell investments for the portfolio based on prospects for the economy, the relevant markets, or the individual issuers themselves. Instead, the Fund seeks to identify variance risk premiums wherever they may arise, regardless of the specific underlying assets, and to provide an investment return from the premiums or payments it receives from making these investments. In constructing an investment portfolio, the Adviser seeks to identify a universe of eligible investments offering the Fund the potential to capture the benefit of the variance risk premiums associated with different asset classes. The extent of the Fund’s exposure to any particular asset class is determined according to global supply and demand for the risk transfer services provided by the Fund’s investments. The Adviser seeks to keep trading costs as low as practicable, given the appropriate execution requirements of the strategy. The Fund typically pursues its investment objective by entering into over-the-counter (OTC) or exchange-traded derivative contracts primarily related to equity and debt securities, foreign exchange, interest rates, commodities, real estate interests, volatility, and other asset classes the Adviser may consider appropriate from time to time. The Fund may also enter into other types of investments that enable the Fund to provide risk transfer services, as the Adviser may consider appropriate from time to time. The Fund may enter into a variety of derivative contracts, but typically expects to enter into put and call options, futures contracts, options on futures contracts, swaps, and swaptions. This universe of investments is subject to change under varying market conditions and as these instruments evolve over time. Currently, the Fund expects to have exposure to the following asset classes (either directly or indirectly through reference to a derivative contract or other investment, or an exchange-traded fund or through an investment in a wholly-owned subsidiary (as described further below)), but is not restricted in its exposure to any asset class: ● Equity and debt securities including, without limitation, any publicly traded or privately offered U.S. and non-U.S. equity securities (including, but not limited to, common and preferred stock and any other security that provides exposure to the earnings growth of an issuer(s)); publicly traded or privately offered U.S. and non-U.S. debt securities (including, but not limited to, fixed and floating rate bonds and any other security that provides exposure to the credit risk of any issuer(s)) Table of Contents - Prospectus 5 ● Foreign exchange instruments including, without limitation, any contract related to a currency ●
